DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement Sheets (7) for Figs. 1-7 were received on July 8, 2022.  These drawings are acceptable.  The Drawing Objection is withdrawn.
Specification
The Amendment to the Specification is acceptable and will be entered.
Response to Arguments
Applicant’s arguments, see pages 14-15, filed July 8, 2022, with respect to Claims 1-8  have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-8 has been withdrawn.  However, Applicant’s claim amendments has introduced several indefiniteness concerns, thereby necessitating a new 35 USC 112(b) rejection, as described below.  
Applicant’s arguments, see pages 8-13, filed July 8, 2022, with respect to Claims 1-8  have been fully considered and are persuasive.  The 35 USC 103 rejections of Claims 1-8 have been withdrawn.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “wherein the vacuum adsorption unit includes:
a pipe-shaped finger frame unit coupled to an end portion of an arm of the first robot; 
a plurality of fixing brackets separately disposed below the finger frame unit; 
an adsorption pad unit having an upper portion coupled to pass through the fixing bracket and which is disposed perpendicularly below the finger frame unit and formed to open an air valve disposed therein when the adsorption operation is performed; and 
a nozzle having one end, which is connected to an air head unit, and the other end, which communicates with an upper end of the adsorption pad unit, and through which suctioned air is moved, 
wherein the adsorption pad unit includes: 
an upper body that is coupled to pass through the fixing bracket; 
an upper channel through which air is moved formed inside the upper body; 
a lower body to which the adsorption pad is fixedly provided; and 
a lower channel through which air is moved formed inside the lower body; and 
an elastic connection unit allowing the upper channel and the lower channel to communicate with each other while connecting the upper body to the lower body, 
wherein the elastic connection unit includes 
an elastic spring, 
an air valve, and 
nozzle suctions, 
wherein the elastic spring is disposed in the elastic connection unit so that a length of the elastic connection unit is decreased or increased in a vertical direction, 
wherein the air valve is disposed inside the lower body so that when the adsorption operation is performed, the elastic connection unit is compressed and the air valve is opened, 
wherein the nozzle suctions the air so that the adsorption pad unit vacuum-adsorbs the metal plate, 
wherein the second robot operates when the size, shape, weight, and position of the metal plate in the table unit are all checked, the table unit and the second robot are electrically connected to each other such that data is directly exchanged between the table unit and the second robot.”

Claim 1 is indefinite for the following reasons:
The limitations directed to the upper and lower channels are ambiguous because of the order of the words; as written it could be interpreted to mean that air is both moved and formed inside included the upper and lower bodies, respectively.  In addition, Applicant is attempting to affirmatively claim structures that do not physically exist because they are voids, i.e., the upper and lower channels.  Instead, these voids/channels are formed by a physical structure that does exist, i.e., the upper and lower bodies, respectively.  These limitations should be changed to recite  “an upper body that is coupled to pass through the fixing bracket, the upper body forming an upper channel through which air is moved , the lower body forming a lower channel through which air is moved 
It is unclear as to how the “air valve” can be a part of the “elastic connection unit”, when a subsequent limitation recites that “the air valve is disposed inside the lower body”, the lower body being a separate structure that does not form a part of the “elastic connection unit”. 

Allowable Subject Matter
8.	Claims 1,  2, and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652